               Case 20-11602-BLS       Doc 100     Filed 08/28/20     Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                          Chapter 11

 FACTOM, INC.,                                   Case No. 20-11602 (BLS)

                        Debtor.                  Re: D.I. 70-71, 99


                 NOTICE OF EFFECTIVE DATE OF DEBTOR’S SECOND
                 AMENDED CHAPTER 11 PLAN OF REORGANIZATION

          PLEASE TAKE NOTICE, that on August 27, 2020, the United States Bankruptcy Court

for the for the District of Delaware entered an Order [D.I. 99] confirming the Second Amended

Chapter 11 Plan of Reorganization, proposed by the above-named Debtor [D.I. 70-71].

          PLEASE TAKE FURTHER NOTICE, that on August 28, 2020, the Effective Date of the

Plan occurred and the Plan was substantially consummated.

          PLEASE TAKE FURTHER NOTICE, that copies of the Order and the Plan are available

on request from the Debtor’s undersigned counsel, or through the website of the Bankruptcy Court,

http://deb.uscourts.gov (PACER login and password required).


Dated: August 28, 2020                              KLEIN LLC

                                                    /s/ Julia Klein
                                                    Julia Klein (DE 5198)
                                                    KLEIN LLC
                                                    919 North Market Street, Suite 600
                                                    Wilmington, Delaware 19801
                                                    (302) 438-0456
                                                    klein@kleinllc.com

                                                    - and -

                                                    Jeffrey Chubak (pro hac vice)
                                                    AMINI LLC
                                                    131 West 35th Street, 12th Floor
                                                    New York, New York 10001
                                                    (212) 490-4700
                                                    jchubak@aminillc.com
                                                    Attorneys for the Reorganized Debtor
